Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection set forth in the office action mailed 12/30/20 is maintained below.

Claim Rejections - 35 USC § 103
Claims 18-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Urbani (U.S. PG Pub. No. 2013/0112627) in view of Ogle (U.S. PG Pub. No. 2012/0004148).
In paragraph 7 Urbani discloses improving the process of separating and washing insoluble red mud solids in the Bayer process by the addition of cross-linked polysaccharides in combination with flocculants, which leads to a composition comprising a fluid stream of a mining process and a polysaccharide, as recited in claim 18, and meeting the limitation of claim 24 regarding a Bayer process. The difference between Urbani and the currently presented claims is that Urbani does not disclose the further inclusion of a boronic acid-containing polymer. In paragraph 34 Urbani discloses that the polysaccharide is crosslinked with a crosslinking agent.
Ogle discloses in paragraphs 26 and 71-72 crosslinked products of a boronic acid-containing polymer and a gelling agent, which are prepared at a pH within the range recited in claim 18. In paragraph 75 Ogle discloses that the gelling agents can be polysaccharides, as in the method of Urbani. In paragraph 36 Ogle discloses that the boronic acid crosslinking agent is a polymer, as recited in claim 18. In paragraph 37 
It would have been obvious to one of ordinary skill in the art to use the boronic acid-containing polymer of Ogle as the crosslinking agent in the method of Urbani, as Ogle teaches that it is a suitable crosslinking agent for polysaccharides. It would further be obvious to one of ordinary skill in the art to adjust the pH of the fluid stream in the process of Urbani and Ogle to at least 8, since Ogle discloses in paragraph 26 that crosslinking occurs in a pH range of above about 8, and indicates in paragraphs 80-81 that addition of the crosslinked polymers to lower-pH environments can lead to delinking, contrary to the desires of Urbani.
.


Allowable Subject Matter
Claims 1, 5-10, and 26-30 remain allowable over the prior art for the reasons stated in the previous office action. The claims recite adding the boronic acid-containing polymer and polysaccharide to the fluid stream sequentially, while Urbani and Ogle render obvious a method where the boronic acid-containing polymer and polysaccharide are added simultaneously, after being combined and reacted. One of ordinary skill in the art would not have been motivated to modify the method Urbani and Ogle to add the boronic acid-containing polymer and polysaccharide, since Urbani teaches adding a crosslinked polysaccharide, and a reaction with the boronic acid-containing polymer is required to crosslink the polysaccharide. As noted above, Urbani does not fairly suggest performing the crosslinking reaction in situ in the fluid stream. Moody (U.S. Pat. No. 5,008,089) teaches a method of sequentially adding an uncrosslinked polysaccharide (dextran) and a synthetic polymeric flocculant to a fluid stream of a mining process, but Moody does not teach the use of a boronic acid-containing polymer as the flocculant. One of ordinary skill in the art would not be motivated to modify the synthetic polymeric flocculants of Moody to contain boronic acid units (along the lines of the crosslinking agents of Ogle), since modifying the synthetic polymeric flocculants to be crosslinking agents would defeat their purpose as flocculants.
in situ, since Urbani specifically teaches the addition of a crosslinked polysaccharide.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 25 requires that the fluid stream be from an iron ore mining process. Urbani teaches a method of treating a fluid stream from bauxite mining, which is an aluminum ore mining process. One of ordinary skill in the art would not have been motivated to modify the method of Urbani and Ogle to perform the method on a fluid stream from an iron ore mining process, since a fluid stream from an iron ore mining process would have a different composition than one from an aluminum ore mining process, and one of ordinary skill in the art would not necessarily have had a reasonable expectation of success in performing the method of Urbani and Ogle on a fluid stream from an iron ore mining process.

Response to Arguments
Applicant's arguments filed 3/25/21 have been fully considered but they are not persuasive. Applicant argues that Urbani and Ogle do not render obvious the claimed composition since Urbani allegedly requires the inclusion of an acrylate-acrylamide polymer component. It is noted that Urbani discloses in paragraphs 30-33 that the scope of suitable flocculants is broader than just acrylate-acrylamide polymers. Applicant has not explained how the inclusion of acrylate-acrylamide polymers, or the other flocculants disclosed by Urbani, would affect the basic and novel characteristics of the current invention in such a way as to be excluded by the “consisting essentially of” language of claims 18-21 and 23-24. Page 23 lines 5-7 of the current specification discloses that the flocculating agent component can comprise a mixture of a polysaccharide and a synthetic polymer. Since the flocculants of Urbani are synthetic polymers, and the current specification discloses that the composition can comprise synthetic polymer flocculants in combination with polysaccharides, the synthetic polymer flocculants are not considered to violate the “consisting essentially of” language without further evidence. The examiner recommends that if applicant wishes to exclude the flocculant component of Urbani, that the claims be amended to explicitly exclude additional synthetic polymer flocculant components.
Applicant also argues that the claimed composition produces unexpectedly superior results. In order to successfully overcome a prima facie case of obviousness, applicant must demonstrate that superior results are maintained across the full scope of the claims. See MPEP 716.02(d). In this case claim 18 recites compositions consisting essentially of any fluid stream of a mining process having a pH of 8 or more, any . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771